Citation Nr: 0601072	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected Meniere's syndrome.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2001 to 
November 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


FINDING OF FACT

The veteran's Meniere's syndrome is not manifested by hearing 
impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
Meniere's syndrome have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6205 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in December 
2002, prior to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the 
December 2002 letter referred to above informed the veteran 
of information and evidence needed to substantiate and 
complete a claim of service connection.  Moreover, the 
veteran was generally advised to submit any additional 
evidence that pertained to the matter, including via 
statement of the case and supplemental statement of the case.  
Pelegrini, 18 Vet. App. at 121.  

Also, the December 2002 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would attempt to 
obtain records in the custody of a Federal agency and that 
although the RO would assist the veteran in obtaining other 
records that it was the veteran's responsibility to obtain 
them.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when necessary.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained the veteran's 
service medical records, and provided the veteran with a 
medical examination.  The veteran did not indicate the 
presence of any private medical treatment and made no 
requests of the RO to obtain any private medical records.  As 
such, VA has fulfilled its duties to the veteran to the 
extent possible given the particular circumstances of this 
case.  

Here the issue of increased rating is a downstream issues of 
the original service connection claim adjudicated in the 
January 2003 rating decision.  VA's General Counsel has 
concluded that, if, in response to notice of its decision on 
a claim for which VA has already given the § 5103(a) notice, 
VA receives a notice of disagreement that raises a new issue, 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  This is 
the situation where we have a VCAA notice to the veteran that 
relates to establishing service connection, but we do not 
have a separate § 5103(a) notice following the RO's grant of 
service connection and the veteran's notice of disagreement 
raising the downstream issue of an increased rating.  With 
consideration of the opinion of the General Counsel, a second 
§ 5103(a) notice regarding the downstream issue of an 
increased rating is not required.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

The veteran's disability is rated as 30 percent disabling 
under Diagnostic Code 6204, peripheral vestibular disorders.  
38 C.F.R. § 4.87 (2005).  Under Diagnostic Code 6204, a 
maximum 30 percent rating is assigned for dizziness and 
occasional staggering, while a 10 percent rating is assigned 
for occasional dizziness.  Objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  
Hearing impairment or suppuration shall be separately rated 
and combined. 

Alternatively, the veteran's disability could be rated as 
Meniere's syndrome (endolymphatic hydrops). 38 C.F.R. § 4.87 
(2003).  Under Diagnostic Code 6205, a 30 percent rating is 
assigned for Meniere's syndrome with hearing impairment with 
vertigo less than once a month, with or without tinnitus.  A 
60 percent evaluation is in order when there is hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus.  A 100 percent rating is warranted when there is 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  It is noted that Meniere's syndrome may be rated 
either under these criteria or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  An evaluation for hearing 
impairment, tinnitus, or vertigo may not be combined with an 
evaluation under Diagnostic Code 6205.

Hearing loss will be considered to be a disability when the 
auditory threshold in any of the frequencies is 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2005).
Analysis

Service medical records show that in March 2002 the veteran 
first complained of his symptoms currently diagnosed as 
comprising Meniere's disease.  In April 2002 the veteran 
reported episodic symptoms with his equilibrium characterized 
by dizziness and nausea, and that these episodes would occur 
about 2 to 3 times per week.  The veteran was then referred 
for an audiology evaluation.  At that time, audiological 
examination revealed normal right ear hearing and mild 
sensorineural hearing loss in the left ear.  A June 2002 
audiological examination confirmed normal right ear hearing 
and mild sensorineural hearing loss in the left ear.  In 
November 2002 the veteran received a medical discharge, 
having been diagnosed as having mild left ear hearing loss 
and either Meniere's disease or vestibular neuronitis.  There 
were no clinical findings of vertigo or dizziness.  

On the authorized audiological evaluation in February 2001 
pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
5
0
10
0
30

Pure tone averages were 1.25 for the right ear and 10 for the 
left ear.  There were no speech audiometry results for this 
audiological evaluation.  

On the authorized audiological evaluation in March 2002 pure 
tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
0
LEFT
15
0
10
20
25
Pure tone averages were 2.5 for the right ear and 13.75 for 
the left ear.  There were no speech audiometry results for 
this audiological evaluation.  

On the authorized audiological evaluation in April 2002 pure 
tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
10
LEFT
0
0
10
20
25

Pure tone averages were 7.5 for the right ear and 13.75 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 96 percent in 
the left ear.

On the authorized audiological evaluation in June 2002 pure 
tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
10
LEFT
15
15
30
30
30

Pure tone averages were 15 for the right ear and 26.25 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 100 percent in 
the left ear.

Following the veteran's discharge, he was seen at the VA 
medical center in April 2004 for a full medical examination.  
At that time, the veteran reported continued episodes of 
dizziness and nausea, as well as tinnitus in his left ear.  
He specifically reported that he usually had episodes of 
vertigo about 5 to 8 times per week, but that the episodes 
had not interfered with his daily living and between episodes 
he had no vertigo or dizziness.  He further reported that his 
left ear tinnitus would flare up immediately preceding his 
episodes of vertigo.  During flare ups, the veteran reported 
that he sometimes experienced severe nausea and occasional 
vomiting, and that although he did not trip or fall, he could 
not walk or would stagger.  The veteran denied any other 
history of neurologic symptoms.  Ultimately, the veteran was 
diagnosed as having Meniere's syndrome, but the examiner 
stated that further tracking was necessary to determine 
whether the veteran's disorder was chronic.  There were no 
clinical findings of vertigo, dizziness or staggering.  

On the authorized audiological evaluation in April 2004 pure 
tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
15
LEFT
5
15
20
25
35

Pure tone averages were 12.5 for the right ear and 23.75 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 100 percent in 
the left ear.

The veteran is not entitled to a rating in excess of 30 
percent for Meniere's syndrome.  As it currently stands, the 
veteran is receiving the highest evaluation of 30 percent 
under Diagnostic Code 6204.  Accordingly, in order to attain 
a higher rating, the facts must approximate with the criteria 
for a 60 percent rating under Diagnostic Code 6205, namely, 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2005).  
Since being discharged from service the veteran's hearing was 
examined once in April 2004.  With reference to the results 
of that hearing examination, the veteran's hearing loss does 
not constitute hearing impairment because the auditory 
threshold in any of the frequencies, 500, 1000, 2000, 3000 or 
4000 Hertz, is not 40 decibels or greater.  Likewise, the 
auditory thresholds for at least three of the frequencies, 
500, 1000, 2000, 2000, 3000 or 4000 Hertz, are not 26 
decibels or greater.  Moreover, speech recognition scores 
using the Maryland CNC Test are greater than 94 percent.  
38 C.F.R. § 3.385 (2005).  

Furthermore, there is absolutely no evidence that the veteran 
has a cerebellar gait.  Because there is no current hearing 
impairment and no evidence of cerebellar gait, an evaluation 
in excess of 30 percent is not warranted.  


ORDER

Entitlement to initial rating in excess of 30 percent for 
service-connected Meniere's syndrome is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


